         Case 7:15-cr-00468-VB Document 167
                                        166 Filed 07/08/20 Page 1 of 1



                             SUSAN C. WOLFE, ESQ.
                                Law office of Susan C. Wolfe
                                 1700 Broadway, 41st Floor
                                  New York, York 10019
                     APPLICATION GRANTED:
                     The conference scheduled for 7/15/2020 is adjourned to 8/28/2020
Tel:   (917) 209-0441at 9:00 a.m. The Court intends to conduct
                                                        Diane Fischer,
                                                                the conference in person,
Email: scwolfe@scwolfelaw.com                           Of counsel
                     unless defense counsel advises the Court in writing that her client
                     wishes to proceed by telephone conference. The Court notes that
                     Westchester County Jail permits in-person attorney-client meetings.
                                                       July 8, 2020
                 SO ORDERED:
Hon. Judge Vincent L. Briccetti
United States District Judge
United State District Court
                 __________________________________
300 Quarropas Street
                 Vincent L. Briccetti, U.S.D.J. 7/8/2020
White Plains, NY 10601
Via Email: Donna_Hilbert@nysd.uscourts.gov

Re: United States v. Julio Renta, 15-cr-468-VB
Dear Judge Briccetti:
      I was assigned to represent Mr. Renta upon his arrest for allegedly violating
his supervised release. The Probation Department is recommending an additional
two years of incarceration.

       I recently received 200 pages of medical records from Westchester County
Jail and Catskills Medical Center that may require further investigation.

       With the government’s consent I am requesting an adjournment of
approximately six weeks. I have advised Mr. Renta that I do not believe that it is in
his bests interests to go forward either to a hearing or sentencing in his case
without my ever having met him and without the opportunity to sit down and
openly discuss the things that we need to discuss. He understood and does not wish
to proceed to a hearing or sentencing by video under the current circumstances. We
will revisit this conversation regularly.

      Thank you for your consideration.


                                         Very truly yours,

                                             S/
                                         SUSAN C. WOLFE
